Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-19-00693-CR

                                     IN RE John Michael POPE, Jr.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 16, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator filed a petition for writ of mandamus in which he asks this court to compel the trial

court to dismiss his underlying case on the grounds that his right to a speedy trial has been violated.

Relator is represented by trial counsel below; therefore, he is not entitled to hybrid representation.

Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of a right to hybrid

representation means relator’s pro se mandamus petition will be treated as presenting nothing for

this court’s review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston

[1st Dist.] 1994, orig. proceeding). Accordingly, relator’s petition for writ of mandamus is denied.

See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM

Do not publish

1
 This proceeding arises out of Cause No. 2018-CR-12867, styled The State of Texas v. John Michael Pope, Jr.,
pending in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.